IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-15-00361-CV

CRAIG CHAMPION,
                                                              Appellant
v.

FRANK RAMSEY, RAMSAY RAMSEY, RANDAL
RAMSEY, AND DBA SUMMIT PROPERTIES
AND MANAGEMENT COMPANY,
                                  Appellees


                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 11-000044-CV-85


                                        ORDER


       Appellant’s motion for extension of time to file a notice of appeal is granted. The

notice of appeal is considered timely filed as of October 21, 2015; the date it was filed.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed November 5, 2015